Citation Nr: 1703410	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome (IBS) prior to April 11, 2014, to include entitlement to an extraschedular evaluation throughout the entire appeal period.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine (hereinafter lumbar spine disability) prior to July 25, 2011, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing in September 2012; a transcript of that hearing is associated with the claims file.  The Veterans Law Judge who held that hearing is no longer available to participate in this decision; the Veteran was informed of this fact in an October 2016 letter, which also informed him of his right to a hearing before another Veterans Law Judge.  The Veteran has not responded to that letter as of this time; therefore, the Board will assume that the Veteran does not wish to have another hearing and will proceed with adjudication of his claim at this time.

This case was last before the Board in February 2014, when the issues of increased evaluations for the Veteran's IBS and lumbar spine disability were remanded for additional development and clarification.  During the pendency of the appeal, in a rating decision, the AOJ awarded the Veteran a 30 percent evaluation for his IBS, effective April 11, 2014-the date of his last VA examination.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.  This case has been returned to the Board for further appellate review at this time.



The issue of entitlement to an increased evaluation for the Veteran's lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 11, 2014, the Veteran's IBS more closely approximates severe symptoms with diarrhea, or alternating episodes of diarrhea and constipation, with more or less constant abdominal distress.

2.  Throughout the entire appeal period, the Veteran's IBS has been adequately evaluated by the schedular criteria and does not present an unusual or exceptional disability picture.


CONCLUSION OF LAW

The criteria for establishing a 30 percent evaluation, but no higher, throughout the appeal period for the Veteran's IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.114, Diagnostic Codes 7319, 7332 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in letters sent to the Veteran in October 2009 and September 2014.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations in March 2005, June 2009, July 2011, and April 2014, as discussed below.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran filed his claim for an evaluation in excess of 10 percent for his IBS in January 2009.  During the pendency of the appeal, the Veteran's IBS was increased to 30 percent disabling, effective April 11, 2014-the date of his last VA examination-in an August 2014 rating decision.  Throughout the appeal period, the Veteran's evaluations for IBS have been assigned under Diagnostic Code 7319.

Under Diagnostic Code 7319, for irritable colon syndrome (spastic colitis, mucous colitis, etc.), a noncompensable evaluation is warranted for mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is warranted for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

Alternatively, under Diagnostic Code 7332, for rectum and anus, impairment of sphincter control, a noncompensable evaluation is warranted for healed or slight impairment of sphincter control, without leakage.  A 10 percent evaluation is warranted for constant, slight, or occasional moderate leakage.  A 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent evaluation is warranted for complete loss of sphincter control.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2016).

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2016).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, 38 C.F.R. § 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (Diagnostic Code 7319).

The Veteran's IBS has been assigned the highest possible schedular evaluation for the period beginning April 11, 2014; the Board will therefore focus on the period prior to April 11, 2014.

During his September 2012 hearing, the Veteran reported his stomach pains were getting more intense.  He reported he felt full, and had gas, bloating, and cramps.  Additionally, he reported severe diarrhea with watery stools four or five times a year.  The Veteran also indicated his symptoms alternated between constipation and diarrhea, and that when he had diarrhea, he lost between five and 10 pounds at a time.  

Turning to the clinical evidence, the Veteran underwent a VA examination for his IBS in March 2005.  The Veteran complained of feeling bloated, and stated he had episodic constipation and diarrhea with bowel movements about three to six times a day, to a bowel movement of two to three times a week.  On examination, the examiner noted the Veteran had a soft abdomen, normoactive bowel sounds, and no tenderness or organomegaly.  The Veteran was well nourished, and the examiner stated there was no evidence of malnutrition, anemia, or evidence of debility.  The Veteran complained of bloating, but denied abdominal pain.  The examiner noted the Veteran was not on any medication for his IBS, and there was no evidence of fistula.  The examiner noted a CT scan of the Veteran's abdomen and pelvis from February 2005 indicated early, small bowel obstruction.  The examiner diagnosed the Veteran with irritable bowel syndrome, episodic, and acute pancreatitis, improved.

In August 2006, VA treatment records showed the Veteran complained of problems with his IBS; he stated he had bouts of diarrhea and pain.

In November 2006, during a VA examination of his spine, the Veteran reported that since 1993, he has had off and on episodes of constipation and diarrhea.  He complained of soreness on the lower abdomen and episodes of diarrhea at least three to four times a day of soft to watery stools, alternating with constipation.  

In February 2008, VA treatment records indicated the Veteran was hospitalized for chronic diarrhea.  In November 2008, the Veteran again complained of both diarrhea and constipation.

The Veteran underwent a second VA examination in June 2009.  On examination, the examiner noted there were no signs of significant weight loss or malnutrition, no fistula, and no abdominal masses or tenderness.  

In February 2010, an examination showed the Veteran's abdomen was soft and non-tender, there was no organomegaly, no abnormal sounds or bruits, no abdominal or inguinal hernia, and no pain reported.  

The Veteran underwent a third VA examination in July 2011.  The examiner noted there was no history of trauma to the digestive system, and no history of neoplasm, hernia surgical repair, injury or wound related to hernia, or tuberculosis of the peritoneum.  On examination, the examiner noted a hernia was not present.  

The Veteran underwent a fourth VA examination in April 2014.  The examiner stated the Veteran had a history of loose bowel movements, and was hospitalized for chronic diarrhea in February 2008.  He had barium enema double contrast bowel studies in 2005 which were normal.  The Veteran reported he had no treatment regimen for his IBS, and usually had diarrhea/constipation with abdominal discomfort two to three times a week.  The examiner noted the Veteran's symptoms included alternating diarrhea and constipation with abdominal discomfort two to three times a week.  Additionally, the examiner noted the Veteran had episodes of bowel disturbance with abdominal distress and episodes of exacerbations and/or attacks of the intestinal condition two to three times a week, with seven or more exacerbations and/or attacks in the past 12 months.  The Veteran did not have any weight loss attributable to an intestinal condition, or any malnutrition, serious complications, or other general health effects.  The examiner diagnosed the Veteran with IBS, and stated the Veteran's intestinal condition did not impact his ability to work.

Based on the foregoing evidence, the Board finds that a 30 percent evaluation, but no higher, is warranted throughout the appeal period.  

The Board notes that the basis of the award of 30 percent is the April 2014 VA examination; however, in review of the noted symptoms in that examination and the evidence of record prior to that time, particularly the VA treatment records and examination reports in March 2005, November 2006, February 2008, and the Veteran's testimony at the September 2012 hearing, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran has consistently reported alternating episodes of constipation and diarrhea, with diarrhea occurring at least two to three times a week, up to six times a day.  Further, the Veteran consistently reported bouts of pain, bloating, soreness, and overall abdominal discomfort.  Moreover, this finding is significantly bolstered by the April 2014 examiner's findings that his complaints at that time were the same complaints he has always had.

As a final matter, the Board notes that it has also considered whether an evaluation under Diagnostic Code 7332 is more appropriate in this case or would allow for the award of an evaluation in excess of 30 percent, at any time throughout the appeal period.  However, the evidence of record does not demonstrate extensive leakage and fairly frequent involuntary bowel movements necessitating the wearing of a pad in this case.

In short, throughout the appeal period, the Board finds that the Veteran's IBS is manifested by diarrhea, or alternating episodes of diarrhea and constipation, with more or less constant abdominal distress.  This represents the highest schedular rating assignable under that rating criteria and the Board has properly considered alternative rating criteria and determined there is no other rating criteria which would provide a higher schedular rating.  Accordingly, a 30 percent evaluation is awarded throughout the appeal period for the Veteran's IBS.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319.

Additionally, the Board must contemplate whether the case should be referred for an extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. 
§ 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, VA has carefully compared the level of severity and symptomatology of the Veteran's IBS with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the Veteran's current rating for his IBS is based on the severity of his pain and symptoms, including the frequency of his diarrhea, his constipation, and his abdominal distress.  There does not appear to be any unaccounted for symptoms which are not adequately addressed by this rating criteria.  Thus, the Veteran's disability picture is not unusual or exceptional in this case.  For these reasons, as the rating schedule is adequate to evaluate the Veteran's IBS, referral for extraschedular consideration is not in order. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his service-connected disabilities, nor does the Veteran assert at any point throughout the appeal period that he is currently unemployed due to these disabilities.  Since there is not any evidence of record that the Veteran's service-connected disabilities cause him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 30 percent evaluation, but no higher, throughout the appeal period for the Veteran's IBS is granted.



REMAND

In a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App 158 (2016).  

The Veteran underwent a VA examination of his lumbar spine disability in June 2015.  A review of that examination report reveals that active range of motion was obtained, but passive range of motion and range of motion during weightbearing and non-weightbearing were not obtained.  Consequently, the Board finds that examination to be inadequate for rating purposes and a remand is necessary in order for another VA examination that comports with the above noted requirements to be obtained  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in the Veteran's July 2016 informal hearing presentation (IHP), the Veteran asserted his condition had worsened since the April 2014 VA examination.  Further, the Veteran submitted private treatment records from Dr. D.S. that included a CT of the Lumbar Spine in March 2016 that showed a worsening of the Veteran's condition since his last MRI of the Lumbar Spine in November 2009.  Thus, a remand is necessary to obtain a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the El Paso VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disability, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition to completing the above testing, the examiner should additionally address any neurological complications associated with his lumbar spine disability, to include any radiculopathy, or bowel or bladder dysfunction that may be related to the Veteran's lumbar spine disability.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


